— Judgments, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 6, 1990, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and upon his plea of guilty, of another count of robbery in the first degree, and sentencing him, as a second violent felony offender, to three concurrent terms of 10 to 20 years, unanimously affirmed.
Convicted of two gunpoint robberies that took place in elevators of upper east side housing projects, defendant argues on appeal that the trial court abused its discretion by denying his pretrial offer of proof that another man, then deceased, committed the robberies. Although there is some indication that this other man may have committed other elevator robberies in upper east side housing projects during the same period of time that the robberies in issue took place, defendant’s prospective evidence did not show a clear connection between the other man and the crimes with which defendant was charged, and raised no more than a mere suspicion that the other man had committed them (People v Jiminez, 172 AD2d 367, 368, lv denied 79 NY2d 828). In other words, the evidence offered by defendant was irrelevant to his claim that the third party, not he, was the perpetrator of the robberies in question (People v Johnson, 47 NY2d 785, 787, cert denied 444 US 857). Concur — Sullivan, J. P., Carro, Asch and Rubin, JJ.